            Case 1:19-cv-00027-MLC Document 7-2 Filed 02/12/19 Page 1 of 3


                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF WYOMING

ROBERT ALLEN HARVEY and ELAINE
HARVEY,
     Plaintiffs,

vs.                                                   Civil Action No. 19-cv-27

HALLIBURTON ENERGY SERVICES, INC.,
     Defendant.



                           DECLARATION OF MELINDA MINER


       Pursuant to 28 U.S.C. § 1746, I, Melinda Miner, voluntarily give this statement based

upon personal knowledge and declare under penalty of perjury and the laws of the United States

that the following is true and correct:

       1.      I am over 18 years of age, suffer no legal disabilities, and am otherwise competent

to make this declaration. I have personal knowledge of the facts stated herein and they are all

true and correct to the best of my knowledge.

       2.      I am currently the Managing Corporate Ombudsman of the Dispute Resolution

Plan (“DRP”) for Halliburton Energy Services, Inc. (“Halliburton”). I have been employed by

Halliburton since November 1988.

       3.      As a multi-national corporation, Halliburton provides a full range of products,

services, and integrated solutions for oil and gas exploration, development, and production.

       4.      Halliburton operates facilities in every state and numerous countries, serving

people from inside and outside Wyoming, utilizing interstate mail and travel systems, and

recruiting and advertising outside Wyoming.




                                                  1


                                          Exhibit A Page 1 of 3
            Case 1:19-cv-00027-MLC Document 7-2 Filed 02/12/19 Page 2 of 3


       5.      As a result, Halliburton’s employees have a far-flung network of company

resources which they can and do access across state and country lines.

       6.      In 1993, Halliburton implemented a dispute resolution program, requiring all of

its employees in the United States, as a term and condition of employment, to resolve disputes

arising out of their employment through the program and providing for mandatory arbitration of

most legal claims. Attached hereto as Exhibit A-1 is a true and correct copy of the current DRP.

       7.      Thereafter, Halliburton periodically sent reminders about the DRP to its

employees along with updated versions of the DRP.

               a.     Attached hereto as Exhibit A-2 is a true and correct copy of the DRP

       Notice sent to all of Halliburton’s employees in the United States in 1999.

               b.     Attached hereto as Exhibit A-3 is a true and correct copy of the DRP

       Notice sent to all of Halliburton’s employees in the United States in 2009.

               c.     Attached hereto as Exhibit A-4 is a true and correct copy of the DRP

       Notice sent to all of Halliburton’s employees in the United States in 2011.

               d.     Attached hereto as Exhibit A-5 is a true and correct copy of the DRP

       Notice sent to all of Halliburton’s employees in the United States in 2012.

               e.     Attached hereto as Exhibit A-6 is a true and correct copy of the DRP

       Notice sent to all of Halliburton’s employees in the United States in 2015. Although the

       letter is dated December 2014, Halliburton sent the mail outs in groups over a few weeks

       period. Mr. Harvey’s mail out occurred in January 2015.

       8.      Attached hereto as Exhibit A-7 are true and correct copies of spreadsheets which

demonstrate that Halliburton sent Robert Allen Harvey the DRP Notices to his home address of

792 Garfield Avenue, Lovell WY 82431.



                                                2


                                     Exhibit A Page 2 of 3
Case 1:19-cv-00027-MLC Document 7-2 Filed 02/12/19 Page 3 of 3




                    Exhibit A Page 3 of 3
